Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringquist (US-3127928-A) in view of Stethem (US-6112545-A).
Regarding claim 8, Ringquist discloses:
A system for controlling the water distribution in systems used in at least one of a heating, ventilation, air conditioning, refrigeration, fluid heating and chilling configuration, the system comprising:
a first cold water supply (chiller 16) adapted to supply cold water;
a hot water supply (heater 20) adapted to supply hot water;
a cold water supply line (conduit 38) in fluid communication with the cold water supply (chiller 16);
a hot water supply line (conduit 34) in fluid communication with the hot water supply (heater 20);
at least one control valve
a cold water inlet (conduit 42) in fluid communication with and configured to receive cold water from the cold water supply line (conduit 38);
a cold water outlet (conduit 48) in fluid communication with and configured to supply cold water to the cold water supply line (conduit 38);
a cold water output (conduits 40) in fluid communication with and configured to supply cold water from the cold water supply (chiller 16) to the heat exchanger (heat exchange units 10 and 12; compare with the fan coil or chilled beam of the instant application);
a cold water return inlet (conduit 56) in fluid communication with and configured to receive from the heat exchanger the cold water supplied by the cold water output (see that conduit 56 and conduit 40 are in fluid communication) and outputting the cold water to the cold water supply line (conduit 38) via the cold water outlet (see that the flow passes through conduit 56 through chilled water pump 18 to conduit 38 to conduit 40);
a hot water inlet (conduit 50) in fluid communication with the hot water supply line (conduit 34);
a hot water return outlet (conduit 54) in fluid communication with the hot water supply line (conduit 34);
a hot water output (conduit 36) in fluid communication with and configured to supply hot water from the hot water supply (heater 20) to the heat exchanger; and
a hot water return inlet (conduit 54 immediately to the right of the condenser 24) in fluid communication with and configured to receive from the heat hot water supply line (conduit 34) via the hot water return outlet (conduit 54);
at least one thermostat (thermostats 58);
the thermostat (thermostat 58) being in communication with the control valve and configured to selectively control the flow rates of cold water or hot water through the control valve and the heat exchanger (col. 2, lines 54-55).
Ringquist fails to explicitly teach:
at least one fan coil or chilled beam device;
wherein the heat exchanger is a fan coil or chilled beam; and
a pump in fluid communication with the cold water output and the hot water output of the control valve, or heat exchanger.
Stethem teaches:
at least one fan coil (Stethem, fig. 1, fan coil 22, the latter contained in enclosure 20);
wherein the heat exchanger is a fan coil (Stethem, fig. 1, fan coil 22, the latter contained in enclosure 20); and
a pump (Stethem, fig. 1, fan coil pump 36, fourth from left in top row) in fluid communication with the cold water output and the hot water output of the control valve, or heat exchanger (adding the first pump before the fan coil inherently satisfies this limitation).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the Ringquist to include the above claim limitations in view of the teachings of Stethem to reduce the number of connections required between coil runouts and the loop piping circuit (Stethem, col. 1, lines 43-47).
Regarding claim 11, Ringquist teaches:
A method for controlling the water distribution in systems used in at least one of a heating, ventilation, air conditioning, refrigeration, fluid heating and chilling configuration, the method comprising:
providing a cold water supply line (conduit 38) and a cold water supply (chiller 16) and at least one heat exchanger (heat-exchange units 10 and 12; compare with the fan coil or chilled beam device of the instant application);
providing at least one control valve (three-way valves 32 and 33) having:
a cold water inlet (conduit 42) in fluid communication with and configured to receive cold water from the cold water supply line (conduit 38);
a cold water outlet (conduit 48) in fluid communication with and configured to supply cold water to the cold water supply line (conduit 38);
a cold water output (conduits 40) in fluid communication with and configured to supply cold water from the cold water supply (chiller 16) to the heat exchanger (heat-exchange units 10 and 12);
a cold water return inlet (conduit 56) in fluid communication with and configured to receive from the heat exchanger (heat-exchange units 10 and 12) the cold water supplied by the cold water output (conduits 40) and outputting the cold water to the cold water supply line (conduit 38) via the cold water output (conduits 40);
a hot water inlet (conduit 50) in fluid communication with the hot water supply line (conduit 34);
a hot water return outlet (conduit 54) in fluid communication with the hot water supply line
a hot water output (conduit 36) in fluid communication with and configured to supply hot water from the hot water supply (heater 20) to the heat exchanger (heat-exchange units 10 and 12);
and a hot water return inlet (conduit 54 immediately to the right of the condenser 24) in fluid communication with and configured to receive from the heat exchanger (heat-exchange units 10 and 12) the hot water supply line (conduit 34) via the hot water return outlet (conduit 54);
providing a thermostat (thermostat 58) in communication with at least one of the control valve (see Ringquist, figure) and configured to selectively control at least one of the flow rates of cold water or hot water through the control valve (col. 2, lines 54-55);
supplying cold water from the cold water output to the heat exchanger (col. 2, lines 36-41);
receiving into the cold water return inlet the cold water supplied by the cold water output to the heat exchanger and outputting the cold water to the cold water supply line via the cold water outlet (col. 2, lines 36-41 and 51-53);
supplying hot water from the hot water output for the heat exchanger (col. 2, lines 42-48); and
receiving into the hot water return inlet the hot water supplied by the hot water output to the heat exchanger and outputting the hot water to the hot water supply line via the hot water outlet (col. 2, lines 42-48 and 51-53).
Ringquist fails to explicitly teach:
wherein the heat exchanger is a fan coil or chilled beam device; and
providing a pump in fluid communication with the cold water output and the hot water output of the control valve fan coil or chilled beam.

wherein the heat exchanger is a fan coil (Stethem, fig. 1, fan coil 22, the latter contained in enclosure 20); and
providing a pump (Stethem, fig. 1, fan coil pump 36, fourth from left in top row) in fluid communication with the cold water output and the hot water output of the control valve or heat exchanger (adding the first pump before the fan coil inherently satisfies this limitation).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the Ringquist to include the above claim limitations in view of the teachings of Stethem to reduce the number of connections required between coil runouts and the loop piping circuit (Stethem, col. 1, lines 43-47).
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringquist (US-3127928-A) in view of Whitmore (US-20170067665-A1) and Stethem (US-6112545-A).
Regarding claim 1, Ringquist teaches:
A system for controlling the water distribution in systems used in at least one of a heating, ventilation, air conditioning, refrigeration, fluid heating and chilling configuration for heating or cooling a space or a fluid, the system comprising:
a cold water supply (chiller 16) adapted to supply cold water;
a hot water supply (heater 20) adapted to supply hot water;
a first heat exchanger (heat-exchange unit 10 on left; compare to first fan coil device), a second heat exchanger (heat-exchange unit 12 on left; compare to second fan coil device), a third heat exchanger (heat-exchange unit 10 on right; compare to third fan coil device), and a fourth heat exchanger
a cold water supply line (conduit 38) in fluid communication with the cold water supply (chiller 16);
a hot water supply line (conduit 34) in fluid communication with the hot water supply (heater 20);
a first control valve device (three-way valves 32 and 33 on top left), a second control valve device (three-way valves 32 and 33 on bottom left), a third control valve device (three-way valves 32 and 33 on top right), and a fourth control valve device (three-way valves 32 and 33 on bottom right);
each of the first control valve device (three-way valves 32 and 33 on top left), the second control valve device (three-way valves 32 and 33 on bottom left), the third control valve device (three-way valves 32 and 33 on top right), and the fourth control valve device (three-way valves 32 and 33 on bottom right) having:
a cold water inlet (conduit 42) in fluid communication with and configured to receive cold water from the cold water supply line (conduit 38);
a cold water outlet (conduit 48) in fluid communication with and configured to supply cold water to the cold water supply line (conduit 38);
a cold water output (conduits 40) in fluid communication with and configured to supply cold water from the cold water supply (chiller 16) to at least one of the first heat exchanger (heat-exchange unit 10 on left), the second heat exchanger (heat-exchange unit 12 on left), the third heat exchanger (heat-exchange unit 10 on right), and the fourth heat exchanger (heat-exchange unit 12 on right);
a cold water return inlet (conduit 56) in fluid communication with and configured to receive from at least one of the first heat exchanger (heat-second heat exchanger (heat-exchange unit 12 on left), the third heat exchanger (heat-exchange unit 10 on right), and the fourth heat exchanger (heat-exchange unit 12 on right) the cold water supplied by the cold water output and outputting the cold water to the cold water supply line (conduit 38) via the cold water outlet;
a hot water inlet (conduit 50) in fluid communication with the hot water supply line (conduit 34);
a hot water return outlet (conduit 54) in fluid communication with the hot water supply line (conduit 34);
a hot water output (conduit 36) in fluid communication with and configured to supply hot water from the hot water supply (heater 20) to at least one of the first heat exchanger (heat-exchange unit 10 on left), the second heat exchanger (heat-exchange unit 12 on left), the third heat exchanger (heat-exchange unit 10 on right), and the fourth heat exchanger (heat-exchange unit 12 on right); and
a hot water return inlet (conduit 54 immediately to the right of the condenser 24) in fluid communication with and configured to receive from at least one of the first heat exchanger (heat-exchange unit 10 on left), the second heat exchanger (heat-exchange unit 12 on left), the third heat exchanger (heat-exchange unit 10 on right), and the fourth heat exchanger (heat-exchange unit 12 on right) the hot water supplied by the hot water output and outputting such hot water to the hot water supply line
a first cold water tee (annotated fig., T 60a) connected to the cold water supply line (conduit 38) having a first cold water outlet (conduit 42 on top left) connected to the cold water inlet of the first control valve device (three-way valves 32 and 33 on top left) and a second cold water outlet (conduit 42 on bottom left) connected to the cold water inlet of the second control valve device (three-way valves 32 and 33 on bottom left);
a first hot water tee (annotated fig., T 60b) connected to the hot water supply line (conduit 34) having a first hot water outlet (conduit 50 on top left) connected to the hot water inlet of the first control valve device (three-way valves 32 and 33 on top left) and a second hot water outlet (conduit 50 on bottom left) connected to the hot water inlet of the second control valve device (three-way valves 32 and 33 on bottom left);
a second cold water tee (annotated fig., T 60h) connected to the cold water supply line (conduit 38) downstream of the first cold water tee having a first cold water outlet (conduit 42 on top right) connected to the cold water inlet of the third control valve device (three-way valves 32 and 33 on top right) and a second cold water outlet (conduit 42 on bottom right) connected to the cold water inlet of the fourth control valve device (three-way valves 32 and 33 on bottom right);
a second hot water tee (annotated fig., T 60g) connected to the hot water supply line (conduit 34) downstream of the first hot water tee having a first hot water outlet (conduit 50 on top right) connected to the hot water inlet of the third control valve device (three-way valves 32 and 33 on top right) and a second hot water outlet (conduit 50 on bottom right) connected to the hot water inlet of the fourth control valve device (three-way valves 32 and 33 on bottom right);
a third cold water tee (annotated fig., T 60e) connected to the cold water supply line (conduit 38) having a first cold water inlet (conduit 47) connected to the cold water first control valve device (three-way valves 32 and 33 on top left) and a second cold water inlet (conduit 48) connected to the cold water return outlet of the second control valve device (three-way valves 32 and 33 on bottom left);
a third hot water tee (annotated fig., T 60f) connected to the hot water supply line (conduit 34) having a first hot water inlet (conduit 36) connected to the hot water return outlet of the first control valve device (three-way valves 32 and 33 on top left) and a second hot water inlet (conduit 52) connected to the hot water return outlet of the second control valve device (three-way valves 32 and 33 on bottom left);
a fourth cold water tee (annotated fig., T 60k) connected to the cold water supply line (conduit 38) downstream of the first cold water tee having a first cold water inlet (conduit 47) connected to the cold water return outlet of the third control valve device (three-way valves 32 and 33 on top right) and a second cold water inlet (conduit 48) connected to the cold water return outlet of the fourth control valve device (three-way valves 32 and 33 on bottom right);
a fourth hot water tee (annotated fig., T 60l) connected to the hot water supply line (conduit 34) downstream of the first hot water tee having a first hot water inlet (conduit 36) connected to the hot water return outlet of the third control valve device (three-way valves 32 and 33 on top right) and a second hot water inlet (conduit 52) connected to the hot water return outlet of the fourth control valve device (three-way valves 32 and 33 on bottom right);
a first thermostat (thermostat 58 on top left), a second thermostat (thermostat 58 on bottom left), a third thermostat (thermostat 58 on top right), and a fourth thermostat
the first thermostat (thermostat 58 on top left) being in communication with the first control valve and configured to selectively control the flow rates of cold water or hot water through the first control valve and the first heat exchanger (col. 2, lines 54-55);
the second thermostat (thermostat 58 on bottom left) being in communication with the second control valve and configured to selectively control the flow rates of cold water or hot water through the second control valve and the second heat exchanger (col. 2, lines 54-55);
the third thermostat (thermostat 58 on top right) being in communication with the third control valve and configured to selectively control the flow rates of cold water or hot water through the third control valve and the third heat exchanger (col. 2, lines 54-55);
and the fourth thermostat (thermostat 58 on bottom right) being in communication with the fourth control valve and configured to selectively control the flow rates of cold water or hot water through the fourth control valve and the fourth heat exchanger (col. 2, lines 54-55).
Ringquist fails to explicitly teach:
where the first, second, third, and fourth heat exchangers are fan coil devices;
each of the first control valve device, the second control valve device, the third control valve device, and the fourth control valve device being a six-way control valve;
a first pump in fluid communication with the first fan coil and at least one of the cold water output and the hot water output of the first control valve;
a second pump in fluid communication with the second fan coil and at least one of the cold water output and the hot water output of the second control valve;
a third pump in fluid communication with the third fan coil and at least one of the cold water output and the hot water output of the third control valve; and
a fourth pump in fluid communication with the fourth fan coil and at least one of the cold water output and the hot water output of the fourth control valve.

    PNG
    media_image1.png
    774
    1000
    media_image1.png
    Greyscale

Ringquist, annotated figure
Whitmore teaches:
each of the first control valve device, the second control valve device, the third control valve device, and the fourth control valve device being a six-way control valve (Whitmore, fig. 3, 6-way valve 20).

The combined teachings fail to explicitly teach:
where the first, second, third, and fourth heat exchangers are fan coil devices;
a first pump in fluid communication with the first fan coil and at least one of the cold water output and the hot water output of the first control valve;
a second pump in fluid communication with the second fan coil and at least one of the cold water output and the hot water output of the second control valve;
a third pump in fluid communication with the third fan coil and at least one of the cold water output and the hot water output of the third control valve; and
a fourth pump in fluid communication with the fourth fan coil and at least one of the cold water output and the hot water output of the fourth control valve.
Stethem teaches:
where the first, second, third, and fourth heat exchangers are fan coil devices (Stethem, fig. 1, fan coil 22, the latter contained in enclosure 20);
a first pump (Stethem, fig. 1, fan coil pump 36, first from left in top row) in fluid communication with the first fan coil (see Stethem, fig. 1) and the cold water output and the hot water output of the first control valve (adding the first pump before the fan coil inherently satisfies this limitation);
a second pump (Stethem, fig. 1, fan coil pump 36, second from left in top row) in fluid communication with the second fan coil (see Stethem, fig. 1) and the cold water output and the hot water output of the second control valve
a third pump (Stethem, fig. 1, fan coil pump 36, third from left in top row) in fluid communication with the third fan coil (see Stethem, fig. 1) and the cold water output and the hot water output of the third control valve (adding the first pump before the fan coil inherently satisfies this limitation); and
a fourth pump (Stethem, fig. 1, fan coil pump 36, fourth from left in top row) in fluid communication with the fourth fan coil (see Stethem, fig. 1) and the cold water output and the hot water output of the fourth control valve (adding the first pump before the fan coil inherently satisfies this limitation).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings to include the above claim limitations in view of the teachings of Stethem to reduce the number of connections required between coil runouts and the loop piping circuit (Stethem, col. 1, lines 43-47).
Regarding claim 2, the combined teachings teach:
The system of claim 1, further comprising the cold water supply and the hot water supply each including a heat recovery chiller (Ringquist, condensers 24 and 26).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringquist (US-3127928-A) in view of Stethem (US-6112545-A) as applied to claim 8 above and in further view of Whitmore (US-20170067665-A1).
Regarding claim 9, the combined teachings teach:
The system of claim 8.
The combined teachings fail to explicitly teach:
wherein the at least one control valve is a six-way control valve.
Whitmore teaches:
wherein the at least one control valve is a six-way control valve (Whitmore, fig. 3, 6-way valve 20).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings to include the above claim limitations in view of the teachings of Whitmore to save space, material, and installation time (Whitmore, para. 0003).
Regarding claim 10, the combined teachings teach:
The system of claim 8, further comprising the cold water supply and the hot water supply, each including a heat recovery chiller (Ringquist, condensers 24 and 26).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringquist (US-3127928-A) in view of Fischer (US-20130199772-A1), Whitmore (US-20170067665-A1), and Stethem (US-6112545-A).
Regarding claim 4, Ringquist teaches:
A system for controlling the water distribution in systems used in at least one of a heating, ventilation, air conditioning, refrigeration, fluid heating and chilling configuration, the system comprising:
a cold water supply (chiller 16) adapted to supply cold water;
a hot water supply (heater 20) adapted to supply hot water;
a first heat exchanger (heat-exchange unit 10 on left; compare to first chilled beam device), a second heat exchanger (heat-exchange unit 12 on left; compare to second chilled beam device), a third heat exchanger (heat-exchange unit 10 on right; compare to third chilled beam device), and a fourth heat exchanger (heat-exchange unit 12 on right; compare to fourth chilled beam device);
a cold water supply line (conduit 38) in fluid communication with the cold water supply
a hot water supply line (conduit 34) in fluid communication with the hot water supply (heater 20);
a first control valve device (three-way valves 32 and 33 on top left), a second control valve device (three-way valves 32 and 33 on bottom left), a third control valve device (three-way valves 32 and 33 on top right), and a fourth control valve device (three-way valves 32 and 33 on bottom right);
each of the first control valve device (three-way valves 32 and 33 on top left), the second control valve device (three-way valves 32 and 33 on bottom left), the third control valve device (three-way valves 32 and 33 on top right), and the fourth control valve device (three-way valves 32 and 33 on bottom right) having:
a cold water inlet (conduit 42) in fluid communication with and configured to receive cold water from the cold water supply line (conduit 38);
a cold water outlet (conduit 48) in fluid communication with and configured to supply cold water to the cold water supply line (conduit 38);
a cold water output (conduits 40) in fluid communication with and configured to supply cold water from the cold water supply (chiller 16) to at least one of the first heat exchanger (heat-exchange unit 10 on left), the second heat exchanger (heat-exchange unit 12 on left), the third heat exchanger (heat-exchange unit 10 on right), and the fourth heat exchanger (heat-exchange unit 12 on right);
a cold water return inlet (conduit 56) in fluid communication with and configured to receive from at least one of the first heat exchanger (heat-exchange unit 10 on left), the second heat exchanger (heat-exchange unit 12 on left), the third heat exchanger (heat-exchange unit 10 on right), and the fourth heat exchanger (heat-exchange unit 12 on right) the cold water supplied by the cold water output and outputting the cold water to the cold water supply line (conduit 38) via the cold water outlet;
a hot water inlet (conduit 50) in fluid communication with the hot water supply line (conduit 34);
a hot water return outlet (conduit 54) in fluid communication with the hot water supply line (conduit 34);
a hot water output (conduit 36) in fluid communication with and configured to supply hot water from the hot water supply (heater 20) to at least one of the first heat exchanger (heat-exchange unit 10 on left), the second heat exchanger (heat-exchange unit 12 on left), the third heat exchanger (heat-exchange unit 10 on right), and the fourth heat exchanger (heat-exchange unit 12 on right); and
a hot water return inlet (conduit 54 immediately to the right of the condenser 24) in fluid communication with and configured to receive from at least one of the first heat exchanger (heat-exchange unit 10 on left), the second heat exchanger (heat-exchange unit 12 on left), the third heat exchanger (heat-exchange unit 10 on right), and the fourth heat exchanger (heat-exchange unit 12 on right) the hot water supplied by the hot water output and outputting such hot water to the hot water supply line (conduit 34) via the hot water return outlet;
a first cold water tee (annotated fig., T 60a) connected to the cold water supply line (conduit 38) having a first cold water outlet (conduit 42 on top left) connected to the cold water inlet of the first control valve device (three-way valves 32 and 33 on top left) second cold water outlet (conduit 42 on bottom left) connected to the cold water inlet of the second control valve device (three-way valves 32 and 33 on bottom left);
a first hot water tee (annotated fig., T 60b) connected to the hot water supply line (conduit 34) having a first hot water outlet (conduit 50 on top left) connected to the hot water inlet of the first control valve device (three-way valves 32 and 33 on top left) and a second hot water outlet (conduit 50 on bottom left) connected to the hot water inlet of the second control valve device (three-way valves 32 and 33 on bottom left);
a second cold water tee (annotated fig., T 60h) connected to the cold water supply line (conduit 38) downstream of the first cold water tee having a first cold water outlet (conduit 42 on top right) connected to the cold water inlet of the third control valve device (three-way valves 32 and 33 on top right) and a second cold water outlet (conduit 42 on bottom right) connected to the cold water inlet of the fourth control valve device (three-way valves 32 and 33 on bottom right);
a second hot water tee (annotated fig., T 60g) connected to the hot water supply line (conduit 34) downstream of the first hot water tee having a first hot water outlet (conduit 50 on top right) connected to the hot water inlet of the third control valve device (three-way valves 32 and 33 on top right) and a second hot water outlet (conduit 50 on bottom right) connected to the hot water inlet of the fourth control valve device (three-way valves 32 and 33 on bottom right);
a third cold water tee (annotated fig., T 60e) connected to the cold water supply line (conduit 38) having a first cold water inlet (conduit 47) connected to the cold water return outlet of the first control valve device (three-way valves 32 and 33 on top left) and a second cold water inlet (conduit 48) connected to the cold water return outlet of the second control valve device
a third hot water tee (annotated fig., T 60f) connected to the hot water supply line (conduit 34) having a first hot water inlet (conduit 36) connected to the hot water return outlet of the first control valve device (three-way valves 32 and 33 on top left) and a second hot water inlet (conduit 52) connected to the hot water return outlet of the second control valve device (three-way valves 32 and 33 on bottom left);
a fourth cold water tee (annotated fig., T 60k) connected to the cold water supply line (conduit 38) downstream of the first cold water tee having a first cold water inlet (conduit 47) connected to the cold water return outlet of the third control valve device (three-way valves 32 and 33 on top right) and a second cold water inlet (conduit 48) connected to the cold water return outlet of the fourth control valve device (three-way valves 32 and 33 on bottom right);
a fourth hot water tee (annotated fig., T 60l) connected to the hot water supply line (conduit 34) downstream of the first hot water tee having a first hot water inlet (conduit 36) connected to the hot water return outlet of the third control valve device (three-way valves 32 and 33 on top right) and a second hot water inlet (conduit 52) connected to the hot water return outlet of the fourth control valve device (three-way valves 32 and 33 on bottom right);
a first thermostat (thermostat 58 on top left), a second thermostat (thermostat 58 on bottom left), a third thermostat (thermostat 58 on top right), and a fourth thermostat (thermostat 58 on bottom right), each being configured to sense the temperature of at least one of the space or the fluid;
the first thermostat (thermostat 58 on top left) being in communication with the first control valve and configured to selectively control the flow rates of cold water or hot water through the first control valve and the first heat exchanger
the second thermostat (thermostat 58 on bottom left) being in communication with the second control valve and configured to selectively control the flow rates of cold water or hot water through the second control valve and the heat exchanger (col. 2, lines 54-55);
the third thermostat (thermostat 58 on top right) being in communication with the third control valve and configured to selectively control the flow rates of cold water or hot water through the third control valve and the third heat exchanger (col. 2, lines 54-55);
and the fourth thermostat (thermostat 58 on bottom right) being in communication with the fourth control valve and configured to selectively control the flow rates of cold water or hot water through the fourth control valve and the fourth heat exchanger (col. 2, lines 54-55).
Ringquist fails to explicitly teach:
where in the a first, second, third, and fourth heat exchanges are chilled beam devices;
each of the first control valve device, the second control valve device, the third control valve device, and the fourth control valve device being a six-way control valve;
a first pump in fluid communication with the first chilled beam device and at least one of the cold water output and the hot water output of the first control valve;
a second pump in fluid communication with the second chilled beam device and at least one of the cold water output and the hot water output of the second control valve;
a third pump in fluid communication with the third chilled beam device and at least one of the cold water output and the hot water output of the third control valve; and
a fourth pump in fluid communication with the fourth chilled beam device and at least one of the cold water output and the hot water output of the fourth control valve.

where in the a first, second, third, and fourth heat exchanges are chilled beam devices (Fischer, chilled beam 170).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of Ringquist to include the above claim limitations in view of the teachings of Fischer to provide an energy-efficient way to provide sensible cooling to a space (Fischer, para. 0003).
Whitmore teaches:
each of the first control valve device, the second control valve device, the third control valve device, and the fourth control valve device being a six-way control valve (Whitmore, fig. 3, 6-way valve 20).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings to include the above claim limitations in view of the teachings of Whitmore to save space, material, and installation time (Whitmore, para. 0003).
Stethem teaches:
a first pump (Stethem, fig. 1, fan coil pump 36, first from left in top row) in fluid communication with the first heat exchanger (see Stethem, fig. 1) and the cold water output and the hot water output of the first control valve (adding the first pump before the heat exchanger inherently satisfies this limitation);
a second pump (Stethem, fig. 1, fan coil pump 36, second from left in top row) in fluid communication with the second heat exchanger (see Stethem, fig. 1) and the cold water output and the hot water output of the second control valve
a third pump (Stethem, fig. 1, fan coil pump 36, third from left in top row) in fluid communication with the third heat exchanger (see Stethem, fig. 1) and the cold water output and the hot water output of the third control valve (adding the first pump before the heat exchanger inherently satisfies this limitation); and
a fourth pump (Stethem, fig. 1, fan coil pump 36, fourth from left in top row) in fluid communication with the fourth heat exchanger (see Stethem, fig. 1) and the cold water output and the hot water output of the fourth control valve (adding the first pump before the heat exchanger inherently satisfies this limitation).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings to include the above claim limitations in view of the teachings of Stethem to reduce the number of connections required between coil runouts and the loop piping circuit (Stethem, col. 1, lines 43-47).
Regarding claim 5, the combined teachings teach:
The system of claim 4, wherein at least one of the fourth chilled beam device, the second chilled beam device, the third chilled beam device, and the fourth chilled beam device is an active chilled beam device (Fischer, para. 0102).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringquist (US-3127928-A) in view of Whitmore (US-20170067665-A1) and Stethem (US-6112545-A) and in further view of Yamashita (US-20130233008-A1).
Regarding claim 3, the combined teachings teach:
The system of claim 1.
The combined teachings fail to explicitly teach:
further comprising a housing including:
the first control valve device, the second control valve device, the third control valve device, and the fourth control valve device;
the cold water inlet, the cold water outlet, the cold water output, the cold water return, the hot water output, and the hot water return inlet; and
the first cold water tee, the first hot water tee, the second cold water tee, and the second hot water tee.
Yamashita teaches:
further comprising a housing (Yamashita, figs. 2-3, relay unit 3) including:
the first control valve device (Yamashita, fig. 2, flow switching devices 22a and 23a), the second control valve device (Yamashita, fig. 2, flow switching devices 22b and 23b), the third control valve device (Yamashita, fig. 2, flow switching devices 22c and 23c), and the fourth control valve device (Yamashita, fig. 2, flow switching devices 22d and 23d);
the cold water inlet (Yamashita, fig. 4, inlet of flow switching device 23a), the cold water outlet (Yamashita, fig. 4, outlet of flow switching device 22a), the cold water output (Yamashita, annotated fig. 2, ref. no. 40), the cold water return (Yamashita, annotated fig. 2, ref. no. 622), the hot water output (Yamashita, annotated fig. 2, ref. no. 626), and the hot water return inlet (Yamashita, annotated fig. 2, ref. no. 628); and
the first cold water tee (Yamashita, annotated fig. 2, ref. no. 60a), the first hot water tee (Yamashita, annotated fig. 2, ref. no. 60b), the second cold water tee (Yamashita, annotated fig. 2, ref. no. 60h), and the second hot water tee (Yamashita, annotated fig. 2, ref. no. 60g).

    PNG
    media_image2.png
    764
    664
    media_image2.png
    Greyscale

Yamashita, annotated fig. 2
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the system of the combined teachings to include the above claim limitations in view of the teachings of Yamashita to improve safety (Yamashita, para. 0013).
Response to Arguments
Applicant's arguments filed 2021-08-27 have been fully considered but they are not persuasive. As stated in the 2021-09-07 interview, Stethem does not teach away from valves as the applicant argued on p. 21 of their response. The specific embodiment cited does not use valves, consistent with the .
Response to Amendment
The amendments overcome the drawing, specification, and claim objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762